60 F.3d 820NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Timothy BEACHAM, Plaintiff-Appellant,v.T.R. MCCONNELL;  James M. Waddell, Jr.;  J. Samuel Griswold,Ph.D.;  Members of the South Carolina Tax andRevenue Department;  South CarolinaDepartment of Social Services,Defendants-Appellees.
No. 94-7171.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 28, 1995.Decided:  July 7, 1995.

Before WILKINSON and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant appeals the district court's order dismissing without prejudice his complaint filed pursuant to 42 U.S.C. Sec. 1983 (1988), pursuant to 28 U.S.C. Sec. 1915(d) (1988),* and the district court's order denying relief on his motion filed pursuant to Fed.R.Civ.P. 60(b).


2
Appellant's case was referred to a magistrate judge pursuant to 28 U.S.C.A. Sec. 636(b)(1)(B) (West 1993).  The magistrate judge recommended that relief be denied and advised Appellant that failure to file specific, timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, Appellant failed to so object to the magistrate judge's findings and recommendations and instead reasserted the claims raised in the complaint.  Accordingly, the district court was not required to conduct de novo review of the evidence.  See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.1982).


3
The timely filing of specific objections to a magistrate judge's findings and recommendations is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned that failure to object will waive appellate review.  See Thomas v. Arn, 474 U.S. 140 (1985);  Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985);  United States v. Schronce, 727 F.2d 91, 94 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).  Appellant has waived appellate review by failing to file specific objections after receiving proper notice.  See Howard v. Secretary of Health & Human Servs., 932 F.2d 505, 507-09 (6th Cir.1991);  Lockert v. Faulkner, 843 F.2d 1015, 1019 (7th Cir.1988).  Accordingly, we affirm the district court's order dismissing without prejudice Appellant's section 1983 complaint.


4
With regard to Appellant's Rule 60(b) motion, we find that the district court did not abuse its discretion in denying the motion.  See International Longshoremen's Ass'n v. Cataneo, Inc., 990 F.2d 794, 800 (4th Cir.1993).  Accordingly, we affirm the district court's denial of Appellant's Rule 60(b) motion.


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Generally, dismissals without prejudice are not appealable.  Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066 (4th Cir.1993).  Since amendment to Appellant's complaint could not cure the "defects" the district court found in his case, the district court's dismissal is a final, appealable order.  Id. at 1066-67